DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3,8-11,13-16,18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Harrison (GB 2556469 A).
 	For claim 1, Harrison discloses an article adapted for germinating seeds and growing plants comprising: a seeding tray (210) having a first surface (fig. 2C, upper surface), a second surface (fig. 2C, lower surface), and sidewalls (fig. 2C, thickness of the tray or sidewalls of the cavity 212) and further 5defining a plurality of cavities (212); and a soilless growth medium (230) positioned with respect to the seeding tray and 
	For claim 3, Harrison discloses the article as described in the above, and further discloses wherein the plurality of cavities are positioned in a grid-based pattern (figs. 2A-C).
	For claim 8, Harrison discloses the article as described in the above, and further discloses wherein the seeding tray is fabricated from a polymer (page 13, para. 0063).  
	For claim 9, Harrison discloses the article as described in the above, and further discloses wherein the soilless growth medium is positioned below the second surface of the seeding tray (fig. 2C).  
	For claim 10, Harrison discloses the article as described in the above, and further discloses wherein the soilless growth medium is positioned in contact with the seeding tray (fig. 2C).  
	For claim 11, Harrison discloses the article as described in the above, and further discloses wherein the soilless growth medium is configured and dimensioned to accommodate at least one root mass (functional recitation to which the medium does perform the intended function of configured and dimensioned to accommodate at least one root mass; see also pages 13-15 for discussion of the roots and the layers).  

	For claim 14, Harrison discloses the article as described in the above, and further discloses wherein the grid tray is configured and dimensioned to support the soilless growth medium (see fig. 2C).  
For claim 1015, Harrison discloses the article as described in the above, and further discloses wherein the grid tray is fabricated from the group consisting of metal, plastic, ceramic, silicone, and any combination thereof (page 13, para. 0063).  
	For claim 16, Harrison discloses a method of planting seeds comprising: positioning a plurality of seeds (page 14, para. 0068) into a plurality of cavities (212) in a seeding tray (210), wherein the at least one seed is at least partially retained by the cavity (page 14, para. 0068); and 15a soilless growth medium (230) below and in close proximity to the plurality of seeds, wherein a portion of the soilless growth medium is positioned below each of the plurality of seeds (fig. 2C and page 13, para. 0064,0065), wherein the soilless growth medium is configured and dimensioned to accommodate at least one root mass (functional recitation to which the medium does perform the intended function of configured and dimensioned to accommodate at least one root mass; see also pages 13-15 for discussion of the roots and the layers).  
	For claim 18, Harrison discloses the method as described in the above, and further discloses a grid tray (220) positioned in close proximity to the soilless growth medium.  

	For claim 20, Harrison discloses the method as described in the above, and further discloses wherein the seeding tray is fabricated from a polymer (page 13, para. 0063).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2,4,12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (as above).
 	For claim 2, Harrison teaches the article as described in the above, but is silent about wherein the plurality of cavities are defined as cubical, cylindrical, conical, frustoconical, and any combination thereof.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of cavities of Harrison be defined as cubical, cylindrical, conical, frustoconical, and any combination thereof, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to select various shapes and sizes based on the shapes and sizes of the seeds contained therein). In re Rose, 105 USPQ 237 (CCPA 1955).
	For claim 154, Harrison teaches the article as described in the above, but is silent about wherein the plurality of cavities are positioned about 0.5 centimeters to about 2 centimeters apart.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of cavities of Harrison be positioned about 0.5 centimeters to about 2 centimeters apart, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how large or small the plants will be so as to determine the spacing so that the plants will not be overcrowded) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	
.
Claims 5-7,17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (as above) in view of Smal (US 20180255712 A1).
 	For claim 5, Harrison teaches the article as described in the above, and further teaches wherein the cavity is defined by at least one sidewall (from thickness of the material as shown in fig. 2C). However, Harrison is silent about the cavity having a base.  
	Smal teaches a seeding tray comprising cavities (3), wherein each cavity has sidewalls (9) and a base (10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a base as taught by Smal in each of the cavity of Harrison in order to further support the seed therein. 
	For claim 6, Harrison as modified by Smal teaches the article as described in the above, and further teaches wherein the cavity further defines a seed hole (the hole in Harrison still exists in combination with the base of Smal) extending from the base 
	For claim 207, Harrison as modified by Smal teaches the article as described in the above, and further teaches wherein the seed hole is configured and dimensioned to at least partially retain at least one seed (functional recitation to which the seed hole in Harrison as modified by Smal can and does perform the intended function).  
	For claim 2017, Harrison teaches the article as described in the above, and further teaches wherein the cavity further defines a seed hole (the hole in Harrison still exists in combination with the base of Smal) and wherein the seed hole is configured and dimensioned to at least partially retain at least one seed (functional recitation to which the seed hole in Harrison as modified by Smal can and does perform the intended function).  However, Harrison is silent about the seed hole extending from a base of the cavity through a bottom surface of the seeding tray. 
	As stated in the above, Smal teaches a seeding tray comprising cavities (3), wherein each cavity has sidewalls (9) and a base (10), wherein the base include hole (10A) extending through the base to the bottom surface of the tray. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a base as taught by Smal in each of the cavity of Harrison in order to further support the seed therein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643